Judgment affirmed, with costs. Memorandum: We reach, the conclusion on the record before us that there was evidence *1040sufficient to justify the determination of the learned official referee that the mortgage, of which the record title was in the bankrupt, had been, so far as the plaintiff is concerned, satisfied and discharged. All concur. (The judgment determines the lien of plaintiff’s mortgage to be superior to that held by the bankrupt estate.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.